Order entered November 13, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01228-CV

    CLEAN ENERGY AND CLEAN ENERGY FUELS CORPORATION, Appellants

                                            V.

                  TRILLIUM TRANSPORTATION FUELS, LLC AND
                     TRILLIUM USA COMPANY, LLC, Appellees

                    On Appeal from the 192nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-10489

                                         ORDER
       Before the Court is appellants’ November 8, 2018 unopposed motion for an extension of

time to file a brief. We GRANT the motion and extend the time to December 13, 2018. We

caution appellants that further requests for extension in this accelerated appeal will be

disfavored.


                                                   /s/   ADA BROWN
                                                         JUSTICE